IN THE UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF ARKANSAS

TEXARKANA DIVISION
UNITED STATES OF AMERICA )
)
v. ) CRIMINAL NO. 4:18CR40028-001
)
AARON LLOYD MITCHELL )

PRELIMINARY ORDER OF FORFEITURE

On December 13, 2018, a Grand Jury sitting in the Western District of Arkansas returned
an Indictment against the Defendant, Aaron Lloyd Mitchell, charging him with one count used,
persuaded, induced, enticed, and coerced a minor, namely, "JANE DOE," with the intent that
"JANE DOE" engage in sexually explicit conduct as that term is defined in Title 18 U.S.C. § 2256,
for the purpose of producing a visual depiction of such conduct, namely a photograph of an adult
male manipulating the exposed vagina of "JANE DOE," a five-year-old, wearing "Hello Kitty"
panties, and that visual depiction was produced using materials that had been mailed, shipped, and
transported in interstate and foreign commerce by any means, all in violation of Title 18 U.S.C. §
2251(a); one count used, persuaded, induced, enticed, and coerced a minor, namely, "JANE DOE,"
with the intent that "JANE DOE" engage in sexually explicit conduct as that term is defined in
Title 18 U.S.C. § 2256, for the purpose of producing a visual depiction of such conduct, namely a
photograph of an adult male manipulating the exposed vagina of "JANE DOE," a five-year-old,
wearing "doughnut panties,” and that visual depiction was produced using materials that had been
mailed, shipped, and transported in interstate and foreign commerce by any means, all in violation
of Title 18 U.S.C. § 2251(a); one count used, persuaded, induced, enticed, and coerced a minor,

namely, "JANE DOE," with the intent that "JANE DOE" engage in sexually explicit conduct as

Page 1 of 5
that term is defined in Title 18 U.S.C. § 2256, for the purpose of producing a visual depiction of
such conduct, namely a photograph of an adult male's erect penis in the foreground with "JANE
DOE," a thirteen-year-old, asleep in the background, and that visual depiction was produced using
materials that had been mailed, shipped, and transported in interstate and foreign commerce by
any means, all in violation of Title 18 U.S.C. § 2251(a); and a forfeiture allegation.

In the forfeiture allegation of the Indictment, the United States seeks forfeiture, pursuant
to Title 18 U.S.C. § 2253, incorporating by reference Title 21 U.S.C. § 853, of

1. Any visual depiction described in 18 United States Code §§ 2251, 2251A, or 2252,
2252A, 2252B, or 2260, or any book, magazine, periodical, film, videotape, or
other matter, which contains any such visual depiction, which was produced,
transported, mailed, shipped or received in violation of the offenses in the
Indictment;

2. Any property, real or personal, consisting or traceable to gross profits or other
process obtained from the offenses in the Indictment; and

3. Any property, real or personal, including any and all computer equipment or
cellular device, used or intended to be used to commit or to promote the commission
of the offenses in the Indictment, or any property traceable to such property,
including, but not limited to computer equipment used in the commission of the
offenses in the Indictment.

On June 20, 2019, the Defendant pleaded guilty to Count(s) One of the Indictment.
Pursuant to a Plea Agreement entered into by the parties, the Defendant agrees to forfeit all rights,
title and interest to an iPhone 7 Plus wireless telephone model number MNQR2LL/A, serial
number FCCVLOAZHG04 listed in the Indictment. The Defendant acknowledges that all property
covered by the Plea Agreement is subject to forfeiture as property facilitating illegal conduct, or
property involved in illegal conduct giving rise to forfeiture, or as substitute assets for property
otherwise subject to forfeiture.

Pursuant to the Plea Agreement, the Defendant consents to the immediate entry of a

Preliminary Order of Forfeiture upon entry of the guilty plea. The Defendant further agrees that

upon entry of the Preliminary Order of Forfeiture, such order will be considered final as to

Page 2 of 5
Defendant’s interests in the property(ies). The Defendant agrees to immediately withdraw any
claims to property(ies) seized in connection with this case in any pending administrative and civil
forfeiture proceeding, and consents to the forfeiture of all properties seized in connection with this
case to the United States. The Defendant agrees to execute any and all documents requested by
the Government to facilitate or complete the forfeiture process(es). The Defendant further agrees
not to contest or to assist any other person or entity in contesting the forfeiture of the property(ies)
seized in connection with this case.

Pursuant to the Plea Agreement, the Defendant agrees to consent to the entry of Orders of
forfeiture for such property and waives the requirements of Federal Rules of Criminal Procedure
32.2 and 43(a) regarding notice of the forfeiture in the charging instrument, announcement of the
forfeiture at sentencing, and incorporation of the forfeiture in the judgment. The Defendant
acknowledges that he understands that the forfeiture of assets is part of the sentence that may be
imposed in this case and waives any failure by the court to advise him of this, pursuant to Rule
11(b)(1)(J), at the time his guilty plea is accepted.

Pursuant to the Plea Agreement, the Defendant further agrees to waive all constitutional
and statutory challenges in any manner (including direct appeal, habeas corpus, or any other
means) to any forfeiture carried out in accordance with the Plea Agreement on any grounds,
including that the forfeiture constitutes an excessive fine or punishment. The Defendant agrees
to take all steps as requested by the United States to pass clear title to forfeitable assets to the
United States, and to testify truthfully in any judicial forfeiture proceeding. The Defendant also
agrees that the forfeiture provisions of the Plea Agreement are intended to, and will, survive him,

notwithstanding the abatement of any underlying criminal conviction after the execution of this

agreement. .

Page 3 of 5
Accordingly, it is hereby ORDERED, DECREED AND ADJUDGED:
1. That based upon the guilty plea of the Defendant, the following assets shall be forfeited

to the United States:

A. iPhone 7 Plus wireless telephone model number MNQR2LL/A, serial number
FCCVLOAZHG04

as property facilitating illegal conduct, or property involved in illegal conduct giving rise to
forfeiture, or as substitute assets for property otherwise subject to forfeiture. -

2. Pursuant to Fed. R. Crim. P. 32.2(b)(3), upon entry of this order, the United States is
authorized to seize any specific property that is subject to forfeiture as set forth herein in this Order
and the Plea Agreement, to conduct any discovery the Court considers proper in identifying,
locating or disposing of the property; and to commence proceedings that comply with any statutes
governing third-party rights.

3. Upon entry of this Order, the United States is authorized to commence any applicable
proceeding to comply with statutes governing third party rights, including giving notice of this
Order.

4. The United States shall publish notice of this order pursuant to Fed. R. Crim. P.
32.2(b)(6).

5. That upon adjudication of all third-party interests, this Court will enter a Final Order of

Forfeiture pursuant to Federal Rule of Criminal Procedure 32.2(c), in which all interests will be

addressed.

fr
IT IS SO ORDERED thiss2©)__ day of \ > d , 2019.

WESTER as COURT
N DIST ARKANSAS 4
Dist. Kika DQ. Bethany.
HONORABLE SUSAN O. HICKEY
JUN 20 2019 CHIEF UNITED STATES DISTRICT JUDGE

DOUGLAS F. YOUNG, Clerk Page 4 of 5
y Deputy Clerk
Reviewed and consented to by:

ZL, wo Solo) |

Aaron Lloyd Mitchell, Defendant

}
4
J

4 Matthew Fill, Counsel for Defendant

i
Po

Benjamin Wulff, Assistant U.S. Attorney

 

 

Page 5 of 5
